DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/659,925, application filed on 10/22/2019.  
3.	Claims 1-20 are currently pending in this application. 

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 04/07/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ko et al. (US PG Pub No. 2006/0087273).

7.          With respect to claims 1 and 10, Ko teaches:
(see body of charging stand housing, Fig 5, 220; see docking station for robot cleaner, para 42-45); 
at least one charging contact coupled to the housing (see charging terminals 222 at Fig 4, showing charging base with charging terminals and with optical transmitters/emitters, para 40-45); and 
at least three optical emitters disposed within the housing (see three light/optical sensors/emitters/transmitters 212 shown in Fig 4, showing charging base having at least three optical emitters along with the charging terminals/contacts, para 40-45), 
the at least three optical emitters (see plurality, but at least three optical emitters/transmitters along wall of robot-charging stand in Figs 4-5) comprising: 
a first optical emitter configured to generate a first optical signal within a first field of emission (see Fig 5, showing at least one optical sensor/emitter 212 having a first, second and third field of emission, respectively among each of the first, second, and third optical emitters, see Fig 5, para 40-45); 
a second optical emitter configured to generate a second optical signal within a second field of emission (see Fig. 5, showing at least one optical sensor/emitter 212 having a first, second and third field of emission, respectively among each of the first, second, and third optical emitters, see Fig 5, para 40-45); and 
a third optical emitter configured to generate a third optical signal within a third field of emission (see Fig. 5, showing at least one optical sensor/emitter 212 having a first, second and third field of emission, respectively among each of the first, second, and third optical emitters, see Fig 5, para 40-45), 
(see one optical sensor/emitter 214 with a third field of emission that is between the first and second field of emission, see Fig 5, para 40-45, sensor 214 is a short-distance sensor for guiding the robot into/toward the robots final approach to dock to the charging base, para 40-45), 
wherein the third optical signal is configured to guide a robotic cleaner in a direction of the housing (optical sensor/emitter 214 is a short-distance sensor for guiding the robot into/toward the robots final approach to dock to the charging base, para 40-45).

8.          With respect to claims 2 and 11, Ko teaches:
wherein the first and second fields of emission do not have substantial overlap within a detection zone (see optical sensor/emitter 216 creating detection zones A4 and A3, which do not overlap with short distance transmitter 214, para 44).

9.          With respect to claims 3 and 12, Ko teaches:
wherein at least a portion of the third field of emission extends in a region between the first and second fields of emission, the region corresponding to a location where the robotic cleaner detects the third optical signal in an absence of the first and second optical signals (see portion of extension of regions between first, second, and third sensor as shown in Figs 5 and 6, and described in para 40-45).

Ko teaches:
wherein at least a portion of the first, second, and third fields of emission overlap each other for at least a portion of a detection zone (see overlap between portions of first, second and third fields of emissions from optical transmitters, para 40-45, Figs 5-6).

11.          With respect to claims 5 and 14, Ko teaches:
at least three shadow boxes disposed within the housing, each shadow box corresponding to a respective one of the first, second, and third optical emitters (see shadow boxes for first, second, and third emitter/transmitter, para 40-45, Figs 5-6).

12.          With respect to claims 6 and 15, Ko teaches:
wherein the first and second optical emitters are angled relative to the third optical emitter (see emitters/transmitters, angled/layered transmitters, para 40-45, Figs 5-6).

13.          With respect to claims 7 and 16, Ko teaches:
wherein the first, second, and third optical emitters are aligned along a common horizontal plane (see optical transmitters/emitters aligned along the horizontal place against the inside front outward-facing wall of the charging stand, , para 40-45, Figs 5-6).

14.          With respect to claims 8 and 17, Ko teaches:
(third optical emitter disposed vertically above the other optical transmitter/emitters, , para 40-45, Figs 5-6).

15.          With respect to claims 9 and 18, Ko teaches:
wherein the first and second optical emitters are aligned along a common horizontal plane (transmitters/emitters aligned along the horizontal place against the inside front outward-facing wall of the charging stand, , para 40-45, Figs 5-6).

25.          With respect to claim 19, Ko teaches:
wherein, when the at least one optical receiver detects one of the first or second optical signals, the robotic cleaner is caused to move towards the third optical signal (optical sensor/emitter 214 is a short-distance sensor for guiding the robot into/toward the robots final approach to dock to the charging base, para 40-45).

26.          With respect to claim 20, Ko teaches:
wherein, when the at least one optical receiver detects the third optical signal, the robotic cleaner is caused to follow the third optical signal until the robotic cleaner engages the docking station such that the robotic cleaner is electrically coupled to the at least one charging contact (optical sensor/emitter 214 is a short-distance sensor for guiding the robot into/toward the robots final approach to dock/engage to the charging base, para 40-45).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851